IN THE UNITED STA'I`ES DISTR_ICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
SOUTHERN DIVISION
No. 7:18-cv-00169-BO

JIMMY EDWARDS, ROBERT HUNT and )
DOLORES HUNT, and CLIFFORD )
MCKELLAR, JR. and EMMA MCKELLAR )
on behalf of themselves and all others )
similarly situated, ) NOTICE OF SPECIAL APPEARANCE
) WILLIAM F. CASH III
PLAINTIFFS, )
)
)
v.

CSX TRANSPORTATION, INC.

DEFENDANT.

William F. Cash III now serves this Notice of Special Appearance as counsel for
Plaintiffs. Cash is a member in good standing with the bars of the Northern District of Florida,
Middle District of Florida, Southern District of Florida, Northern District of Ohio, and Southern
District of Ohio. Cash appears in association with co-counsel Daniel K. Bryson of the law flrrn
Whittield Bryson & Mason LLP, who is a member in good standing with this Court. By entering
this special appearance, Cash agrees to the provisions of Rule 83.1(e) of the Local Rules of the

Eastern District of North Carolina.

Case 7:18-cV-00169-BO Document 20 Filed 11/20/18 Page 1 of 3

Respectfully submitted,
67 / an
William F. Cash III
Levin, Papantonio, Thomas, Mitchell,
Rafferty & Proctor, P.A.
316 S. Baylen St. Suite 600
Pensacola, FL 32502
(850) 435-7059
bcash@levinlaw.com

Florida Bar. No. 684-43
Counsel_/or Pfafntz_'[j@

Dated: November 20, 2018

 

Daniel K. Bryson

Whitfield Bryson & Mason LLP
900 W. Morgan St.

Raleigh, NC 27603

Tel: (9|9) 600~5000

Fax: (919) 600-5035
Dan@wbmllp.com

NC Bar. NO. 15781

Lr)cal C:.`vf[ Rule 83.]
Cc)un.s'e[fr`)r Pfainl{ffs

2
Case 7:18-cV-00169-BO Document 20 Filed 11/20/18 Page 2 of 3

CERTIFICATE OF SERVICE
l certify that on November 20, 2013, this Nr)tice ofSpecia/ Appearcmce will be filed with

the Clerk ofthe Court using Cl`\/l/ECF, which will notify all counsel ofrecord.

243/m

William F. Cash lIl

 

3
Case 7:18-cV-00169-BO Document 20 Filed 11/20/18 Page 3 of 3

